Case: 13-50897      Document: 00512776785         Page: 1    Date Filed: 09/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50897
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ISRAEL URIAS CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-45-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Israel Urias Castro appeals the within-guidelines
sentence that he received following his jury conviction for conspiring to
distribute and to possess with intent to distribute cocaine. Castro argues that
his sentence is substantively unreasonable because he was entitled to a
downward variance to avoid an unwarranted disparity between his sentence
and those of his codefendants.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50897     Document: 00512776785       Page: 2   Date Filed: 09/22/2014


                                    No. 13-50897

      Castro did not object to the sentence after the district court imposed it,
so we review for plain error. See United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007).     Under plain error review, Castro has the burden of
demonstrating a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, we have the discretion to correct the error, but only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id. at 135.
      Castro’s claim that the presumption of reasonableness accorded within-
guidelines sentences should not apply in his case because U.S.S.G. § 2L1.2(b)
lacks an empirical basis is foreclosed. See United States v. Duarte, 569 F.3d
528, 529-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d
357, 366-67 (5th Cir. 2009). As for his contention that his guidelines sentence
is substantively unreasonable,         Castro has not established         that   an
unwarranted disparity in the sentences exists, see United States v. Cisneros-
Gutierrez, 517 F.3d 751, 766-67 (5th Cir. 2008), or that the district court failed
to consider his personal characteristics. His disagreement with the district
court’s balancing of the 18 U.S.C. § 3553(a) factors is insufficient to establish
error on the part of the district court. See United States v. Gomez–Herrera, 523
F.3d 554, 565-66 (5th Cir. 2008). Accordingly, he has not shown that his
sentence is substantively unreasonable and has not established that the
district court committed plain error. See Gall v. United States, 552 U.S. 38, 51
(2007), Peltier, 505 F.3d at 392.
      AFFIRMED.




                                         2